                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TERESA MORRIS,

      Plaintiff,
                                                    Civil Case No. 18-12847
v.                                                  Honorable Linda V. Parker

MICHIGAN AUTOMOTIVE
COMPRESSOR, INC. and ANCHOR
STAFFING, INC.,

     Defendants.
____________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO AMEND
 AND DENYING AS MOOT DEFENDANT ANCHOR STAFFING, INC.’S
                   MOTION TO DISMISS

      Plaintiff initiated this lawsuit on September 12, 2018, alleging that

Defendants engaged in unlawful discrimination, harassment, and retaliation in

violation of federal and Michigan law. On November 1, 2018, Defendant Anchor

Staffing, Inc. (“Anchor”) filed a motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(1) and (6). (ECF No. 10.) On the same date, Defendant

Michigan Automotive Compressor, Inc. (“Michigan Automotive”) filed an Answer

to the Complaint. Plaintiff filed a motion to amend the complaint on November

19, 2018. (ECF No. 12.)

      Plaintiff did not need to seek leave of the Court to amend her Complaint.

Federal Rule of Civil Procedure 15(a) provides in relevant part:
      A party may amend its pleading once as a matter of course within:
      …
      (B) if the pleading is one to which a responsive pleading is required,
      21 days after service of a responsive pleading or 21 days after service
      of a motion under Rule 12(b), (e), or (f), whichever is earlier.

Fed. R. Civ. P. 15(a)(1)(B). Plaintiff filed her motion seeking leave to amend her

Complaint within twenty-one days after service of Michigan Automotive’s Answer

and Anchor’s Rule 12(b) motion. Therefore, Plaintiff’s motion must be granted

pursuant to Rule 15(a)(1)(B).

      Plaintiff’s Amended Complaint supersedes her original pleading to which

Anchor’s motion to dismiss is directed. As such, Anchor’s motion to dismiss is

moot. See Glass v. The Kellogg Co., 252 F.R.D. 367, 368 (W.D. Mich. 2008)

(citing cases).

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion to amend (ECF No. 12) is

GRANTED and Plaintiff shall file her Amended Complaint within seven (7) days

of this Opinion and Order;

      IT IS FURTHER ORDERED that Defendant Anchor Staffing, Inc.’s

motion to dismiss (ECF No. 10) is DENIED AS MOOT.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: November 20, 2018
I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, November 20, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager
